        CASE 0:21-cr-00142-DSD-KMM Doc. 9 Filed 06/18/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Criminal No. 21-142 (DSD/KMM)

UNITED STATES OF AMERICA,

                    Plaintiff,

       v.

(1) MARK ALLEN MILLER,                                    ORDER TO UNSEAL
(2) CHRISTOPHER JAMES RAJKARAN,
and
(3) SAEID JABERIAN,
   Also known as “Andre Jaberian,”

                    Defendants.

      This matter is before the Court on the Government’s Motion to Unseal in the

above-referenced matter.

      NOW, THEREFORE, IT IS HEREBY ORDERED, upon good cause shown, that

the government’s motion is granted, and the case, including the Indictment, is hereby

unsealed.



June 18, 2021                         s/Katherine M. Menendez____________________
Dated                                 THE HONORABLE KATHERINE MENENDEZ
                                      UNITED STATES MAGISTRATE JUDGE
